On September 21, 1924, the prosecuting attorney filed in the city court of the city of Muncie, an affidavit in five counts. The cause was certified to the Delaware Circuit Court.
After the dismissal of the first, second and fourth counts, the cause was submitted to the jury on the third count, which charged that appellant did unlawfully receive intoxicating liquor from a carrier in this state, and the fifth count which charged that appellant did then and there unlawfully maintain and assist in maintaining a common nuisance.
There was a general verdict of guilty, assessing the punishment at a fine of $100 and imprisonment for thirty days in the county jail. There was judgment accordingly, from which this appeal.
We have examined the evidence and we are constrained to hold that it is insufficient to sustain a conviction upon either count of the affidavit.
The judgment is therefore reversed.